NON-FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: Line 15 states “the CONTROLLER” which introduces some partial ambiguity since there are two controllers in view of Line 6 stating “a CONTROLLER configured to control the camera module” AND in view of Line 13 states “a LIQUID LENS CONTROLLER”.
This convention for “the controller” is continued into the dependent claims (4 & 7-8), which are also objected to. The claimed invention should improve clarity and further distinguish “the controller” by adding a modifier before it such as, for example, “camera controller”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over CRAEN (US 2010/0040355) in view of THURIES (US 2008/0277480).

	As per INDEPENDENT CLAIM 1, Craen teaches a MOBILE TERMINAL (Fig.8A: Mobile Camera-Phone, para [0080, 0086, 0088]), comprising: 
a terminal BODY and a CAMERA MODULE mounted on one surface of the terminal body and performing an image capturing function (Fig.8A: Mobile phone (imaging system 800) “inherently” has a “terminal phone body” which both “supports/mounts” with a camera module 801, para [0080-0081, 0086]); 
a DISPLAY unit mounted on the terminal body (Mobile phone mounted with camera module (shown in Fig.8A) also has a display 808 for displaying captured images, para [0081]); 
(Fig.8A: processing unit 807 and driver 806 are considered to teach a controller for the camera module 801 AND liquid lens 805, para [0081]) configured to control the camera module, wherein the CAMERA MODULE comprises: 
a FIRST LENS group and a SECOND LENS group AND a LIQUID LENS unit disposed BETWEEN the first lens group and the second lens group, and having a refractive index changed by a voltage (Fig.8A: camera module 801 has a lens arrangement 803 comprising a variable focal length “voltage-driven” liquid lens 805 that is BETWEEN an attached fixed FRONT plano-convex LENS “first group” and REAR LENSES “second group” positioned along the optical axis as shown, para [0013 & 0081]. Applied electric VOLTAGES signals through ELECTRODES in contact with a liquid-liquid (i.e. insulating OIL & conductive WATER) interface CHANGES the SHAPE and Refractive Index of the Liquid Lens 805, para [0013-0014, 0043 & 0084].); 
an IMAGE SENSOR forming an image using light which has passed through the first lens group, the second lens group, and the liquid lens unit (Fig.8A: image sensor 820 positioned in shared “light-incident” optical path with lens arrangement 803 i.e. “first” front & “second” rear lenses shown and liquid lens 805); 
and a LIQUID LENS CONTROLLER configured to control a VOLTAGE applied to the liquid lens unit (Fig.8A: processing unit 807 and driver 806 are considered to teach a controller for the camera module 801 AND liquid lens 805, para [0081]. The driver 806 applies specific voltages to liquid lens 805, para [0013-0014, 0043 & 0084]); 
(Fig.8A: processing unit 807 and driver 806), when the camera module is activated, transmits a control signal to the liquid lens controller for applying a specific VOLTAGE (Fig.8A: Driver 806 applies specific voltages to liquid lens 805, para [0013-0014, 0043 & 0084]), which allows the first lens group, the second lens group, and the liquid lens unit to have a PRESET FOCAL LENGTH (Fig.8A: lens arrangement 803 i.e. “first” front & “second” rear lenses shown and liquid lens 805 have PRESET “pre-recorded/pre-determined” Optical Calibration Parameters i.e. FOCAL LENGTHS (also termed Optical/Refractive Power = reciprocal of focal length) corresponding with specific electric voltages STORED in lookup tables in memory 812, para [0013-0014, 0017, 0020, 0025, 0043-0044, 0056, 0074, 0081]. The memory 812 pre-stores default optical calibration parameters i.e. focal length/optical power as a function of corresponding applied voltage, which may also be updated as a pre-stored function), and wherein the display unit outputs an image obtained by the camera module having the specific focal length (Fig.8A: mobile phone uses REAL TIME calibration method and imaging system 800, para [0080-0081, 0087], and thus, when operated in “real-time”, the phone’s display 808 can be expected to be displaying captured images representative of the specific optical calibration parameters i.e. focal length/optical power adjustments within the camera module 801. In another words, the display 808 serves as a live viewfinder when imaging is performed in real time as well understood by one of ordinary skill in the art). 
Examiner notes that Craen’s FRONT plano-convex LENS was considered to be Applicant’s claimed “first lens group”. Since it could also be argued that the language “group” means “plural”, and since Craen does not explicitly disclose the front lens as plural lenses or a lens stack, Examiner evidences additional prior art (Thuries) to make the record clear.
Examiner considers the silent/missing feature of a LIQUID LENS configured with a FRONT LENS comprised of a LENS STACK to be within the innovative grasp of a prior art device conceived by one of ordinary skill in the art. For example, it is well known in analogous prior art to enhance a liquid lens assembly with a front lens stack to improve/increase initial optical power as disclosed by prior art THURIES (Figures 1 & 2: mobile camera device with variable focal length liquid lens 120 having a front group of stacked lenses to provide increased initial optical power to liquid lens as stated in para [0025-0026]).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Craen and Thuries), one of ordinary skill in the art could have conceived of Applicant’s claimed “first lens group” feature. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Thuries into suitable modification with the teachings of Craen to configure a digital camera’s lens assembly with a liquid lens having a front lens stack for the MOTIVATED REASON of enhancing a liquid lens with improved initial optical power in the ANALOGOUS ART of a mobile camera with a liquid lens assembly.




Regarding additional limitation feature: “comprises a Power Management Integrated Circuits (PMIC) configured to control a supply of power, wherein the PMIC supplies power to the image sensor after the preset focal length is achieved by the first lens group, the second lens group, and the liquid lens unit” –
	Craen teaches an ad hoc power supply 813 for controlling power to each of the components such as an image sensor (302 & 802/820) in Fig.2A & 8A in view of para [0044 & 0081]. Thus, the ad hoc power supply can be interpreted to mean controlling power supplied for a specifc purpose as needed for an individual component such as an image sensor, which is considered to be very analogous to the Applicant’s claimed “Power Management Integrated Circuits (PMIC)”, however,  Craen’s taught ad hoc power supply (Fig.8A) disclosure does not explicitly describe a power source being mounted on an integrated circuit (IC) for individual control of a camera module per the explicit language “Power Management Integrated Circuits (PMIC)”.
However, Examiner considers the usage of a “PMIC for supplying power to the image sensor after the preset focal length” to be within the innovative grasp of a prior art device conceived by one of ordinary skill in the art.  Official Notice (MPEP § 2144.03) is taken that both the concepts and advantages of using Power Management Integrated Circuits are well known and expected in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a PMIC for supplying power to the image sensor after the preset focal length for the motivated reason of conserving power in the analogous art of portable electronic devices with a camera.
Note: Also see “Related Prior Art” section (page 16) over cited teachings of Konttori (US 2018/0041709) for a closer related example.

	As per claim 3, Craen in view of Thuries teaches the mobile terminal of claim 1, wherein the camera module further comprises a MEMORY configured to store default data for having the PRESET FOCAL LENGTH (Craen, Fig.8A: memory 812 stores a Lookup Table of “Default” Pre-recorded/Pre-determined Optical Calibration Parameters i.e. FOCAL LENGTHS and may also generated updated default optical calibration parameters i.e. focal lengths in view of Para [0014, 0017, 0020, 0025, 0043-0044, 0056, 0074, 0081]). 

	As per claim 9, Craen in view of Thuries teaches the mobile terminal of claim 1, wherein the liquid lens controller receives autofocus (AF) information from the liquid lens unit to determine whether CONTRAST is maximized, and changes a voltage to be applied based on the AF information (Craen, Fig.2A & 8A: auto-focus contrast method used, wherein processor 307/807 analyzes captured images for determining contrast maximized “best focus” sharpness value (Fig.3 & 4A-4C) such that appropriate optical “autofocus” parameter info commands may be sent to driver 306/806 to change voltage applied to liquid lens 303/805, para [0017, 0020, 0051-0052, 0075]). 

(Craen, para [0015]: Best performance is guaranteed over time when look-up table may vary over the working temperature range of the device (e.g. -20 to +60 degree C for industrial devices), in such cases a Temperature Sensor is embedded in the system and its output is used to adjust the values of the look-up table -- para [0015]. When operated in real time, can also take into account the slight of performances of the electrically controlled device, e.g., the liquid lens, due to the temperature -- para [0087], since it’s known that liquid lens actuator that may drift slightly or vary with temperature -- para [0065]. Also taught by Thuries, Fig.1: liquid lens 120 & temperature sensor 170 for providing compensation based on temperature effects, para [0028-0034]).









Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over CRAEN (US 2010/0040355) in view of THURIES (US 2008/0277480) in view of KISHIMOTO (US 2011/0292517) in view of KONTTORI (US 2018/0041709).

As per claim 4, Craen in view of Thuries teaches the mobile terminal of claim 1.
Regarding the claim limitation features: 
“a FIRST GYRO sensor for sensing an angular velocity within a first range of movement of the TERMINAL BODY, wherein the CAMERA MODULE includes a SECOND GYRO sensor for sensing an angular velocity within a second range, and wherein the CONTROLLER controls the liquid lens controller so that a voltage applied to the liquid lens unit is adjusted based on an angular velocity detected by at least ONE of the FIRST gyro sensor and the SECOND gyro sensor” –
 Craen’s taught camera-phone discloses using ONE GYRO SENSOR for sensing angular velocity movement in a TILT-oriented direction of the optical axis, wherein the controller controls the liquid lens controller so that a VOLTAGE applied to the LIQUID LENS unit adjusts TILT to promote optical image stabilization “OIS” of the camera-phone (Para [0083-0084] and Fig.8A: controller 806 & 807 applies voltage to liquid lens 805 to adjust OIS-type TILT of camera-phone).
Craen’s taught camera-phone remains silent to using a PLURAL / SECOND GYRO SENSOR(S) per the claim feature “the CAMERA module includes a SECOND GYRO sensor for sensing an angular velocity within a second range”.

silent/missing features to be within the innovative grasp of a prior art device conceived by one of ordinary skill in the art. For example, it is well known in analogous prior art (MOBILE CAMERA with LIQUID LENS) to be configured with PLURAL GYROS for sensing various movement ranges (along/about X, Y & Z axes) as disclosed by prior art Kishimoto (Figures 1-5 and para [0008-0009, 0018-0023 & 0025]: mobile camera with controller voltage-driven 16/20/30 LIQUID LENS (14 & 100/150 with front lens L1 & rear lens L2) to provide image stabilization i.e. “translation” & “rotation/angular” shake compensation (Figures 2 & 5) by adjusting FOCAL LENGTH & TILT based on PLURAL motion sensors i.e. GYROS 12 measured respective movement ranges) AND further known to position a GYRO on a PHONE BODY and position a GYRO on a CAMERA MODULE BODY as disclosed by prior art Konttori (Figures 2A/2B & 3A/3B and para [0036-0040]: phone/host body 10/12 with gyro AND mounted camera module 14/16 with other components 18 such as a gyro for providing TILT OIS compensation by use of any kind of actuators 40 including a liquid lens actuators 40, para [0040]. Also see Fig.4: gyros 66 & 70, para [0043]).
Thus, when taking the collective knowledge and teachings in combination over disclosed prior arts (Craen, Thuries, Kishimoto and Konttori), one of ordinary skill in the art could have conceived of Applicant’s additional claim feature “a FIRST GYRO sensor for sensing an angular velocity within a first range of movement of the TERMINAL BODY, wherein the CAMERA MODULE includes a SECOND GYRO sensor for sensing an angular velocity within a second range, and wherein the CONTROLLER controls the liquid lens controller so that a voltage applied to the liquid lens unit is adjusted based on an angular velocity detected by at least ONE of the FIRST gyro sensor and the SECOND gyro sensor”.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to COMBINE the teachings of Kishimoto and Konttori into suitable modification with the teachings of Craen in view of Thuries to configure a mobile camera phone with PLURAL GYROS (at least one GYRO on a phone body and one GYRO on a camera module) for sensing handshake movements used to assist the voltage-driven liquid lens adjustments (compensation to respective gyro-measured first and second ranges) for the MOTIVATED REASON of capturing high quality images by correcting for handshake movement in the ANALOGOUS ART of a mobile camera with a liquid lens assembly.

	As per claim 5, Craen in view of Thuries in view of Kishimoto in view of Konttori teaches the mobile terminal of claim 4, wherein the controller, AFTER the preset focal length is achieved, controls the liquid lens controller so that a VOLTAGE is applied to the liquid lens unit BASED on the angular velocity (In view of prior art combination --Craen, Fig.3A/8A and para [0083-0085]: driver 306/806 to change voltage applied to liquid lens 303/805 in order to ADJUST optical parameters for BOTH (para [0072 & 0074]) AUTOFOCUS “AF” -- para [0043-0044] AND optical image stabilization “OIS” TILT based on GYRO “angular velocity” measurements -- para [0083-0085]. -- Kishimoto, Figures 1-5 and para [0008-0009, 0018-0023 & 0025]: mobile camera with controller voltage-driven 16/20/30 LIQUID LENS (14 & 100/150 with front lens L1 & rear lens L2) to provide image stabilization i.e. “translation” & “rotation/angular” shake compensation (Figures 2 & 5) by adjusting FOCAL LENGTH & TILT based on PLURAL motion sensors i.e. GYROS 12 measured respective movement ranges. -- Regarding the language “AFTER”, the specific TIMING SEQUENCE of adjusting “AF” and “OIS Tilt” is not novel and has an expected finite number of adjustment modes, which may be adjusted in “sequential progression” or adjusted “together” as a matter of obviousness for the motived reason of conserving power usage in any one instant or improving the performance speed in the analogous art of a portable electronic camera. In view of Craen’s camera-phone which can adjust both FOCUS & TILT, it is also noted that the claimed timing sequence “AFTER” would also be inherently met for a simple SCENARIO in which the camera-phone is FIRST in an out-of-focus state then applying AF adjustment, and AFTERWARDS, enters a handshaking motion state in a tilt-oriented direction, which is then OIS TILT adjusted for based on GYRO measurement). 

	As per claim 6, Craen in view of Thuries in view of Kishimoto in view of Konttori teaches the mobile terminal of claim 5, wherein the liquid lens unit includes a FIRST MATERIAL and a SECOND MATERIAL which do not mix with each other, and a FIRST ELECTRODE portion and a SECOND ELECTRODE portion that apply the voltage, and wherein a different voltage is applied to the first electrode portion and the second electrode portion based on the angular velocity (In view of prior art combination -- Craen, LIQUID LENS (Fig.2A/8A: 303/805) includes First and Second MATERIALS -- insulating liquid (OIL) and a conductive liquid (Aqueous “WATER” Solution) forming a Liquid-Liquid interface “not mixed materials” in contact with first and second ELECTRODES for receiving different VOLTAGES to achieve a specific OIS TILT adjustment based on a GYRO “angular velocity” measurement, para [0013, 0043, 0083-0084]. -- Kishimoto, Figures 1-5 and para [0008-0009, 0018-0023 & 0025]: mobile camera with controller voltage-driven 16/20/30 LIQUID LENS 14/100/150, apply various voltages to electrodes in three dimensions, changing shape of two-liquid interface for providing image stabilization i.e. “translation” & “rotation/angular” shake compensation). 

	As per claim 7, Craen in view of Thuries in view of Kishimoto in view of Konttori teaches the mobile terminal of claim 4, wherein the controller controls the liquid lens unit to have the PRESET FOCAL LENGTH when a change in the angular velocity of the first range is detected by the FIRST GYRO sensor (In view of prior art combination -- Craen, see claim 1 teachings for preset focal length, adjusting both focus & tilt and using a gyro and Para [0072, 0043-44 & 0083-84]. -- Kishimoto, Figures 1-5 and para [0008-0009, 0018-0023 & 0025]: mobile camera with controller voltage-driven 16/20/30 LIQUID LENS (14 & 100/150 with front lens L1 & rear lens L2) to provide image stabilization i.e. “translation” & “rotation/angular” shake compensation (Figures 2 & 5) by adjusting FOCAL LENGTH & TILT based on PLURAL motion sensors i.e. GYROS 12 measured respective movement ranges), WHILE the image is being displayed on the display unit (Craen, Fig.8A: mobile phone uses REAL TIME calibration method and imaging system 800, para [0080-0081, 0087], and thus, when operated in “real-time”, the phone’s display 808 can be expected to be displaying captured images representative of the specific optical calibration parameters i.e. TILTING adjustments within the camera module 801 based on GYRO measurement, para [0083-0085]. In another words, the display 808 serves as a live viewfinder when imaging is performed in real time as well understood by one of ordinary skill in the art). 

	As per claim 8, Craen in view of Thuries in view of Kishimoto in view of Konttori teaches the mobile terminal of claim 6, wherein the controller changes the voltage by receiving TILTING information from the SECOND GYRO sensor when a change in the angular velocity of the second range is detected by the second gyro sensor (In view of prior art combination for using plural gyros -- Craen, para [0083-0084] and Fig.8A: controller 806 & 807 applies voltage to liquid lens 805 to adjust OIS-type TILT. -- Kishimoto, Figures 1-5 and para [0008-0009, 0018-0023 & 0025]: mobile camera with controller voltage-driven 16/20/30 LIQUID LENS (14 & 100/150 with front lens L1 & rear lens L2) to provide image stabilization i.e. “translation” & “rotation/angular” shake compensation (Figures 2 & 5) by adjusting FOCAL LENGTH & TILT based on PLURAL motion sensors i.e. GYROS 12 measured respective movement ranges.), WHILE the image is being displayed on the display unit (Craen, Fig.8A: mobile phone uses REAL TIME calibration method and imaging system 800, para [0080-0081, 0087], and thus, when operated in “real-time”, the phone’s display 808 can be expected to be displaying captured images representative of the specific optical calibration parameters i.e. TILTING adjustments within the camera module 801 based on GYRO measurement, para [0083-0085]. In another words, the display 808 serves as a live viewfinder when imaging is performed in real time as well understood by one of ordinary skill in the art).


Related Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Good (US 2009/0072037) discloses a portable electronic camera (Fig.3) having a variable focal length “voltage-driven” liquid lens 20 sandwiched between two fixed lenses 21 & 22, para [0039]. This system uses a pre-stored / pre-defined lookup table of focal distances with corresponding applied voltages values, para [0015].
	Kageyama (US 2007/0279365) discloses a contrast-method autofocus voltage-driven liquid lens 1 configured with a temperature sensor 61 in which a controller (5 & 6) accounts for temperature when adjusting focus (see Figure 1).
	Kim Geon Hee (KR-2009-0103482) discloses a liquid lens 320 SANDWICHED BETWEEN a first lens group 310/311/312 AND second lens group 330/331/332 (see Figure 3).
	Konttori (US 2018/0041709) discloses a power source 18 mounted on integrated circuit (IC) of a camera module 14/16 in Fig.2A & 2B in view of para [0036], which can be considered to be a PMIC for controlling individual power to an image sensor, though not explicitly termed as such.
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Mon - Fri 12:00-8:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698